ACCEPTED
                                                                                       01-15-00440-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 11/19/2015 2:30:41 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK




                                01-15-00440-CV
                               _______________                       FILED IN
                                                              1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                     IN THE                   11/19/2015 2:30:41 PM
                        FIRST COURT OF APPEALS                CHRISTOPHER A. PRINE
                                                                       Clerk
                             _______________

                       IN RE ERNEST RAY KOONCE
                                             Relator.
                              ______________

                 On Petition for Writ of Mandamus from the
                        127th Judicial District Court
                            Harris County, Texas
                         Cause Number 2010-64752
                               _____________

  OPPOSED MOTION FOR EXTENSION OF TIME TO FILE WELLS
 FARGO, AS TRUSTEE’S RESPONSE TO SUPPLEMENTAL PETITION
                 FOR WRIT OF MANDAMUS


TO THE HONORABLE COURT OF APPEALS:

      Respondent, Wells Fargo Bank, N.A., as Trustee Under the Pooling and

Servicing Agreement dated as of April 1, 2005, Asset Back Pass-Through

Certificates, Series 2005-WHQ (“Wells Fargo, as Trustee”), respectfully files this

motion for extension of time to file its Response to Relator Ernest Ray Koonce’s

(“Koonce”) Supplemental Petition for Writ of Mandamus (“Supplemental

Petition”).




                                                                        Page 1 of 4
      1.      Koonce, who is pro se, filed his Supplemental Petition on September

7, 2015. Wells Fargo, as Trustee filed a motion to strike Koonce’s Supplemental

Petition on October 23, 2015, arguing the Supplemental Petition should be stricken

because numerous issues in the Supplemental Petition and documents attached to

the record were not raised or presented in the trial court. On November 3, 2015,

the Court denied Wells Fargo, as Trustee’s motion to strike and requested Wells

Fargo, as Trustee file a response to Koonce’s Supplemental Petition by November

23, 2015.

      2.      Wells Fargo, as Trustee seeks a short two-week extension until

December 7, 2015 in which to file their response to Koonce’s Supplemental

Petition. This is Wells Fargo, as Trustee’s first request for an extension of this

briefing deadline.

      3.      The following grounds provide good cause for extending the time to

file the brief. Counsel for Wells Fargo, as Trustee has been and continues to be

engaged in other litigation with imminent deadlines that will prevent them from

completing Wells Fargo, as Trustee’s response before the deadline, including, but

not limited to, the following:

             Preparation and attendance at a hearing in Cause No. 9,149, Jose

              Zamora and Norma Zamora, in the 49th Judicial District Court of

              Zapata County, Texas. The hearing occurred on November 9, 2015.


                                                                        Page 2 of 4
            Preparation and attendance at multiple witness interviews in Civil

             Action No. 3:13-cv-387, The Dow Chemical Co., et al v. Anglers E &

             C, f/k/a Fish Engineering & Constr., Inc., et al, in the United States

             District Court, Southern District of Texas, Galveston Division. The

             witness interviews occurred on November 13, 2015 and November

             19, 2015, and an additional interview is scheduled to occur on

             November 23, 2015.

      4.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare Wells Fargo, as Trustee’s response to Koonce’s

Supplemental Petition.

      For these reasons, Wells Fargo, as Trustee respectfully requests that the

Court grant an extension of time to file Wells Fargo, as Trustee’s response to

Koonce’s Supplemental Petition until December 7, 2015.

                                        Respectfully submitted,

                                          By: /s/ Valerie Henderson
                                          BOBBIE L. STRATTON
                                          Texas State Bar No. 24051394
                                          BRADLEY E. CHAMBERS
                                          Texas State Bar No. 24001860
                                          VALERIE HENDERSON
                                          Texas State Bar No. 24078655




                                                                          Page 3 of 4
                                        BAKER, DONELSON, BEARMAN,
                                        CALDWELL & BERKOWITZ, PC
                                        1301 McKinney, Suite 3700
                                        Houston, Texas 77010
                                        Telephone: (713) 650-9700
                                        Facsimile: (713) 650-9701

                                        ATTORNEYS FOR RESPONDENT WELLS
                                        FARGO BANK, N.A., AS TRUSTEE UNDER
                                        THE POOLING AND SERVICING
                                        AGREEMENT DATED AS OF APRIL 1,
                                        2005, ASSET BACK PASS-THROUGH
                                        CERTIFICATES, SERIES 2005-WHQ2


                     CERTIFICATE OF CONFERENCE

       I, Valerie Henderson, conferred with Ernest Ray Koonce, who is pro se, on
November 19, 2015 to discuss the relief sought in this motion. Mr. Koonce stated
he is opposed to the relief sought herein.

                                            /s/ Valerie Henderson
                                           Valerie Henderson


                        CERTIFICATE OF SERVICE

      I hereby certify that on November 19, 2015, a true and correct copy of the
foregoing was sent by U.S. mail, or by electronic service where allowed, as
follows:

Mr. Ernest Ray Koonce
15938 Fleetwood Oaks Drive
Houston, Texas 77079
Telephone: (832) 328-7171
rayk469@gmail.com

                                            /s/ Valerie Henderson
                                           Valerie Henderson


                                                                      Page 4 of 4